Exhibit 10.4




MANAGEMENT AND FINANCIAL SERVICES AGREEMENT




BETWEEN




XUN ENERGY, INC.




AND




PETER MATOUSEK




FOR

MANAGEMENT AND FINANCIAL SERVICES AS VICE PRESIDENT, SHAREHOLDER RELATIONS




Contract No.  S20150604




THIS AGREEMENT, effective as of June 1, 2015 is entered into between XUN ENERGY,
INC. (XUN), a Nevada corporation and PETER MATOUSEK (MATOUSEK).




1.

SERVICES TO BE PERFORMED:  MATOUSEK shall perform management and financial
services including Vice President, Shareholder Relations and additional tasks as
outlined in Attachment A, Scope of Services, attached hereto and made a part of
this agreement.  




2.

TERM OF THE AGREEMENT:  The term of the Agreement shall commence on June 1, 2015
and continue in effect through May 31, 2016.




3.

COMPENSATION:  In consideration for services provided, XUN shall pay MATOUSEK a
sum not to exceed $120,000 in cash payments.




MATOUSEK shall invoice XUN on a monthly basis on the following basis:




·

Vice President, Shareholder Relations - $10,000 per month for a minimum of 40
hours per week

·

MATOUSEK shall submit to XUN a timecard on a monthly basis which, when approved,
will serve as documentation for billing by MATOUSEK.




The terms and conditions will be renegotiated upon the successful consummation
of a Business Combination through the acquisition of, or merger or consolidation
with, a company that has substantial additional capital and or operating
revenues; or the Company is able to finance operating expenses with additional
debt or through equity financing of not less than $5,000,000.




XUN shall reimburse MATOUSEK for the cost of airfare and travel expenses and
preapproved disbursements made on behalf of XUN.




4.

AUTHORIZED REPRESENTATIVES AND NOTICES:  XUN and MATOUSEK shall each designate,
in writing, an Authorized Representative who has authority to make changes to
the scope, terms and conditions of this Agreement.




CONTRACT NO: S20150604

1





4.1

For XUN:

Jerry G. Mikolajczyk, President and CEO

12759 NE Whitaker Way, #C453,

Portland, Oregon, 97230

Phone:  (775) - 200-0505

Fax: (321) 238-0141

Email: jerrygmik@xunenergy.com




4.2

For MATOUSEK:

Peter Matousek

12759 NE Whitaker Way, #C453,

Portland, Oregon, 97230

Phone: (503)-332-9675Fax:

Email: novakcapital@hotmail.com




4.3

Notices provided under this Agreement shall be in writing.




5.

INDEMNIFICATION AND INSURANCE: Intentionally Deleted




6.

GENERAL PROVISIONS




6.1

ENTIRE AGREEMENT:  This Agreement constitutes the entire agreement between XUN
and MATOUSEK relating to the subject matter hereof and supersedes any previous
agreements or understandings, oral or written.




6.2

INDEPENDENT CONTRACTOR:  The services provided by the MATOUSEK, including its
employees/consultants is an independent contractor and is not an employee of XUN
in performing its Services under this Agreement.




6.3

AUDIT AND RECORDS:  MATOUSEK shall retain all pertinent records and shall be
subject to, with reasonable notice, the examination and audit of XUN, its
representatives and the state auditor for a period of three years after final
payment under this Agreement.




6.4

ASSIGNMENT AND SUBCONTRACTS:  MATOUSEK or XUN shall not assign, transfer, or
subcontract this Agreement or any portion thereof, and any assignment, transfer,
change or subcontract in violation of this Agreement shall be void without
written approval by both parties.




6.5

NONDISCRIMINATION AND AFFIRMATIVE ACTION:  During performance of this Agreement
MATOUSEK, its employees, agents and subcontractors shall not unlawfully
discriminate against any employee or applicant for employment because of race,
religion, color, national origin, ancestry, physical disability, medical
condition, marital status, age or sex, and shall take affirmative action to
assure that applicants are lawfully employed, and the employees are lawfully
treated during their employment, without regard to their race, religion, color,
national origin, ancestry, physical disability, mental condition, marital
status, age or sex.


 

CONTRACT NO: S20150604

2






6.6

TERMINATION AND SUSPENSION:  Either Party may, upon giving the other party a 30
calendar day notice, terminate this Agreement by giving written notice
specifying the effective date and scope of such termination.  MATOUSEK shall be
entitled to receive payment for work/services provided by MATOUSEK prior to
termination of the Agreement as reflected in monthly timecards.  




6.7       SEVERABILITY:  If any of the provisions or portions or applications
thereof of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, XUN and MATOUSEK shall negotiate an equitable
adjustment in the provisions of the Agreement with a view toward effecting the
purpose of this Agreement, and the validity and enforceability of the remaining
provisions or portions or applications thereof shall not be affected thereby.  




6.8       XUN agrees to pay all appropriately presented invoices within 14 days
once XUN has completed its funding. All invoices will be accrued until funding
is completed by XUN.




6.9

AMENDMENT:  Except as expressly provided herein, the provisions of this
Agreement shall not be altered, modified or amended except through the execution
of a written amendment executed by XUN and MATOUSEK.




XUN ENERGY, INC.

PETER MATOUSEK

 

By:  /s/ Jerry G. Mikolajczyk

/s/ Peter Matousek

    Jerry G. Mikolajczyk

Peter Matousek




Date: June 5, 2015

Date: June 5, 2015





CONTRACT NO: S20150604

3




ATTACHMENT A




Contract S20150604




Consultant Duties



Job Position:

VICE PRESIDENT, SHAREHOLDER RELATIONS

Reporting Function: PRESIDENT

Scope Summary: Oversees communication with shareholders and handles shareholder
requests for information. Plans the annual meeting and meeting documents, such
as the annual report and the proxy statement, in accordance with SEC
regulations. Audiences include insurance companies, pension funds, big time
investors, sell-side analysts who work with brokers, buy-side analysts who makes
sure big investors buy stocks with their advice, financial media, various news
networks, and private or individual investors.

Duties:




·

Develop and execute a comprehensive marketing program for investors.

·

Develop an annual department budget, create presentation materials and manage
investor relations staff members.

·

Regularly facilitate interaction between investors, third-party financing
companies and financial analysts.

·

Innovate and offer new ideas and approaches for developing XUN, building
relationships with other prospective business partners and with other networks
and members where appropriate.

·

Stay appropriately networked and keeps abreast of trends, news, events and
deadlines, so that all possible, new or enhanced opportunities are exploited.

·

Ensure work is conducted within the context of the overall governance and
management of XUN, XUN’s fundraising strategy and XUN’s annual plan and
long-term strategy and securities rules and regulations.

·

Other duties as required.




Responsibilities:

  

·

Formulate investor relations objective

·

Establish investor relations policy

·

Identify principal investors

·

Adopt suitable modes of communication

·

Responsible for establishing new relationships with investors and managing
ongoing relationships.

·

Take care of the earnings releases, earnings forecasts, annual and quarterly
reports, and quarterly meetings with the investor relations analyst.

·

Issuing the financial reports required by federal or state regulatory agencies
in conjunction with the CFO.

·

allocate adequate resources to support their investor relations departments.




Knowledge and Skills:




·

First class communication skills able to operate professionally and effectively
at all levels.

 

CONTRACT NO: S20150604

4




·

Excellent rapport building, networking and relationship management experience.

·

Ability to facilitate, maintain and manage good working relationships between
staff, volunteers, partners, and investors.

·

Entrepreneurial drive, passion and ability to help shape the organization’s
marketing and strategic department.

·

Ability to develop fresh approaches and innovate as appropriate.

·

Ability to provide strategic leadership and management, ensuring that the vision
is not lost in the daily operations of the organization.

·

Set clear priorities between competing demands for resources and manage own
tasks and priorities effectively and with minimal supervision.

·

Ability to review and analyze budgets and financial reports to see implications
in the implementation and management of the financings.

·

An understanding of the issues involved in developing effective international
partnerships, and a good understanding of the challenges in the USA and abroad.

·

Flexibility to undertake national and international travel if required.

·

Excellent word-processing and database management skills.





CONTRACT NO: S20150604

5


